Opinion by
Oliver, P. J.
At the trial plaintiff’s witness testified in detail ms *271to the use of the molds in making plaster of paris figures and toys. He further testified that the molds are used solely in connection with the manufacture of figures and toys made by his firm and that they were never sold as molds. On the record it was held that plaintiff had established a prima facie case and that the making of the figures in the molds required special skill which could not ordinarily be done by children. The claim at 25 percent under paragraph 1537 (b) was therefore sustained.